Case: 17-14006   Date Filed: 06/20/2018   Page: 1 of 4


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                               No. 17-14006
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 5:14-cv-01217-RDP-JHE



JAMES D. JOHNSON,

                                                             Plaintiff-Appellant,

                                     versus

DR. SKOOG,

                                                            Defendant-Appellee,

MRS. SHIRLEY, et al.,

                                                                      Defendants.

                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                        ________________________

                               (June 20, 2018)
              Case: 17-14006    Date Filed: 06/20/2018   Page: 2 of 4


Before WILLIAM PRYOR, BRANCH and FAY, Circuit Judges.

PER CURIAM:

      James Johnson, an Alabama prisoner, appeals pro se the sua sponte partial

dismissal of and the partial summary judgment against his amended complaint

about the violation of his civil rights by Nurses Linda Miller and Katherine Lovett

and by Dr. Charles Skoog while Johnson was imprisoned at the Shelby County

Jail. See 42 U.S.C. § 1983. Johnson alleged that he was injured by the nurses and

that Dr. Skoog acted with deliberate indifference to Johnson’s serious medical

needs. The district court dismissed Johnson’s claims against the nurses as untimely

and for failure to state a claim and entered summary judgment against Johnson’s

claims against Dr. Skoog. We affirm.

      One standard of review governs this appeal. We review de novo a sua sponte

dismissal for failure to state a claim for relief. Waldman v. Conway, 871 F.3d 1283,

1289 (11th Cir. 2017). We also review de novo a summary judgment. Nam Dang

by & through Vina Dang v. Sheriff, Seminole Cty. Fla., 871 F.3d 1272, 1278 (11th

Cir. 2017).

      The district court did not err by sua sponte dismissing Johnson’s claims

against Nurses Miller and Lovett. 28 U.S.C. § 1915A(b)(1). Johnson alleged that

he was injured by Nurse Miller as she removed his catheters in April 2008 and

December 2009; that Nurse Lovett dispensed blood pressure medicine to him


                                         2
               Case: 17-14006     Date Filed: 06/20/2018    Page: 3 of 4


between 2008 and 2013 without a prescription and withheld medicine prescribed

by the Veterans Administration to treat his urinary retention; and that, in February

2010, Dr. Skoog increased Johnson’s blood pressure medicine and discontinued his

medication for urinary retention. Johnson’s claims about the violations of his civil

rights were subject to the statute of limitation in Alabama, McNair v. Allen, 515

F.3d 1168, 1173 (11th Cir. 2008), which provided two years to file claims for

personal injuries, Ala. Code § 6-2-38. When Johnson filed his complaint in 2014,

the statutory period had already expired for him to pursue his claims against

Nurses Miller and Lovett for their actions in 2008 and 2009.

      Johnson also cannot rely on the continuing violation doctrine to toll the

statute of limitation for his untimely claims against the nurses. The urinary tract,

bladder, and kidney infections and high blood pressure that Johnson “complains

. . . [are attributable to the removal of his catheters and by changes in his

medication constitute] the present consequence of . . . one-time violation[s], which

do[] not extend the limitations period . . . .” See Ctr. for Biological Diversity v.

Hamilton, 453 F.3d 1331, 1335 (11th Cir. 2006) (quoting City of Hialeah v. Rojas,

311 F.3d 1096, 1101 (11th Cir. 2002)). And Johnson’s allegations establish that

Nurse Lovett was complying with Dr. Skoog’s orders and negate any “reasonable

inference that [she] was liable” from 2010 onward for giving Johnson blood




                                           3
              Case: 17-14006     Date Filed: 06/20/2018   Page: 4 of 4


pressure medication and for withholding his medicine for urinary retention. See

Waldman, 871 F.3d at 1289.

      The district court also did not err by entering summary judgment in favor of

Dr. Skoog and against Johnson’s claims that the doctor acted with deliberate

indifference. Johnson’s claim that he suffered from high blood pressure as a result

of the doctor increasing his medicine without reviewing his medical records was

untimely. See Ala. Code § 6-2-38; McNair, 515 F.3d at 1173. And Johnson failed

to present any evidence that Dr. Skoog knew about and disregarded a risk of

serious harm to Johnson’s serious medical needs by modifying his medication, by

failing to tell him the results of his computed tomography scan, or by failing to

examine him more than twice during the five years that he was imprisoned at the

jail. See Nam Dang, 871 F.3d at 1280. Dr. Skoog prepared a special report and an

affidavit that established that he discontinued Johnson’s medicine for urinary

retention because Johnson had completed the seven-day dose prescribed; he

prescribed medicine and had a catheter inserted to treat Johnson’s recurrent urinary

problems; he did not need to inform Johnson of the unremarkable results of the

tomography scan; and he consulted with the nurses by telephone during sick visits

and did not receive another referral from them to examine Johnson.

      We AFFIRM the partial dismissal of and partial summary judgment against

Johnson’s complaint.

                                          4